          Case 1:20-cv-04162-LGS Document 6 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TYLER ERDMAN
                                         Plaintiff,

              -against-                                        No. 20-CV-4162

 ADAM VICTOR and THE BOARD OF                           NOTICE OF APPEARANCE
 MANAGERS OF MANHATTAN PLACE
 CONDOMINIUM
                           Defendants.



               PLEASE TAKE NOTICE THAT Jeffrey M. Eilender, an attorney admitted to

       practice in this Court, of the law firm Schlam Stone & Dolan LLP, is appearing in this

       action as counsel for Defendant Adam Victor. Please take further notice that all papers

       and correspondence in this proceeding should be directed to this firm.

Dated: New York, NY
       September 9, 2020
                                                      SCHLAM STONE & DOLAN LLP

                                                      By: /s/ Jeffrey M. Eilender
                                                      Jeffrey M. Eilender
                                                      26 Broadway
                                                      New York, New York 10004
                                                      Telephone: (212) 344-5400
                                                      Facsimile: (212) 344-7677
                                                      jwhelan@schlamstone.com

                                                      Attorney for Defendant Adam Victor



To: Tyler I. Erdman
20 Old Farm Road
Weston, CT 06883
Telephone: (917) 301-0401
Email: tyler@erdman.it

Pro se Plaintiff
